 

Case: 1:17-cv-00988-DCN Doc #: 64 Filed: 05/12/20 1 of 2. PagelD #: 1170

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

PARKER-HANNIFIN CORP., ef al., ) CASENO. 1:17 CV 988
)
Plaintiff, )
)
V. ) JUDGE DONALD C. NUGENT
)
LAIRD TECHNOLOGIES, INC., )
)
Defendant. ) MEMORANDUM OPINION
) AND ORDER
)
)

This matter is before the Court on Plaintiffs’ Motion to Exclude the Testimony and
Strike the Expert Declarations of Dr. Hill and Mr. Brassard. (ECF #56). Plaintiff has asked the
Court excluding the testimony and striking the expert declarations of Dr. Hill and Mr. Brassard,
pursuant to Local Patent Rule 4.3 and Fed. R. Evid. 403, 702 and 703. Defendant, Laird
Technologies, Inc. has filed an Opposition to the Motion, (ECF #59), and Plaintiffs have filed a
Reply. (ECF #60). Having reviewed all submissions by the parties, the Court finds that the
motion should be DENIED.

Plaintiffs object to Dr. Hill and Mr. Brassard’s testimony and reports because they argue

that Local Patent Rule 4.3(a)’s use of the phrase “an expert” limits expert claim construction

 
 

 

 

Case: 1:17-cv-00988-DCN Doc #: 64 Filed: 05/12/20 2 of 2. PagelD #: 1171

discovery to a singular expert on each side. No such limitation is inherent in the rules. Words
importing the singular are not a limitation and are meant to include and apply to multiples unless
the context or express language dictates otherwise. In this case there is no basis in the rule to
limit parties to a singular expert witness on claim construction issues. Further, the motion, on its
face, seeks to preclude both expert’s from offering any opinion in this case. Plaintiffs offer no
grounds for precluding the introduction of an opinion from both expert witnesses.

Plaintiffs also seek to have the testimony and declarations of Defendant’s experts
excluded on the basis that Dr. Hill and Mr. Brassard provide needlessly cumulative and
suspiciously similar testimony. A review of the arguments and the relevant law in case reveal
that the reports contain some overlapping language but that each also appears to contain
independent analysis. The qualifications of these experts has not been challenged, and their
backgrounds and perspective appear to differ such that even that if they have overlapping
conclusions, their testimony is not necessarily needlessly cumulative. Nothing in Plaintiffs’
motion supports the preemptive suppression of the opinions of either or both of these witnesses.
Any concerns Plaintiffs have about their opinions can be better addressed when, and if, their
testimony is offered in this case. Therefore, the Plaintiffs’ Motion is denied at this time. (ECF

#56).

IT IS SO ORDERED.

 
     

 

DONALD C. NUGENT

United States District J udge

 

 

 
